Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  December 23, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                   Chief Justice

  151610 & (81)                                                                                          Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                            Joan L. Larsen,
            Plaintiff-Appellee,                                                                                         Justices


  v                                                                   SC: 151610
                                                                      COA: 317633
                                                                      Macomb CC: 2011-003548-FH
  VINCENT RALPH BOSCA,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED in part to
  permit the defendant to file a supplemental brief. The application for leave to appeal the
  March 26, 2015 judgment of the Court of Appeals is considered and, it appearing to this
  Court that the case of People v Temelkoski (Docket No. 150643) is pending on appeal
  before this Court and that the decision in that case may resolve an issue raised in the
  present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.

           VIVIANO, J., did not participate because he presided over this case in the circuit
  court.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             December 23, 2015
           t1222
                                                                                 Clerk